           Case 1:19-cr-10081-IT Document 538 Filed 11/05/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )               Criminal No. 19-10081-IT
                                    )
MARTIN FOX,                         )
                                    )
            Defendant               )
____________________________________)

                              ASSENTED-TO MOTION TO SEAL

        The United States of America hereby respectfully moves the Court pursuant to Local Rule

7.2 to seal the Government’s sentencing memorandum. Defense counsel assents to this motion.

        As grounds for this motion, the Government states that the Government’s memorandum

concerns issues related to cooperation, certain details of which have not been disclosed publicly.

The Government’s memorandum also discusses confidential medical information concerning

defendant Martin Fox. See United States v. Kravetz, 706 F.3d 47, 59, 63 (1st Cir. 2013) (medical

information is “universally assumed to be private, not public” (quoting In re Boston Herald, Inc.,

321 F.3d 174, 190 (1st Cir. 2003))).

        The United States further moves, pursuant to General Order 06-05, that the United States

Attorney, through undersigned counsel, be provided copies of all sealed documents that the United

States has filed in this matter.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    UNITED STATES ATTORNEY

Dated: November 5, 2020                      By:    /s/ Kristen A. Kearney
                                                    JUSTIN D. O’CONNELL
                                                    LESLIE A. WRIGHT
                                                    KRISTEN A. KEARNEY
                                                    Assistant United States Attorneys
           Case 1:19-cr-10081-IT Document 538 Filed 11/05/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: November 5, 2020                                /s/ Kristen A. Kearney
                                                       Kristen A. Kearney




                                                  2
